Exhibit 10.1

 

LETTER OF CREDIT AGREEMENT

 

This Letter of Credit Agreement (this “Agreement”) is made as of August 1, 2014,
between Lime Energy Co., a Delaware corporation (“Lime”) and Richard P. Kiphart
(“Guarantor”).

 

Recitals

 

A. Lime is in need of letters of credit (“Letters of Credit”) guaranteeing
certain future liabilities of Lime in connection with Lime’s performance under
that certain Master Consulting Services Agreement by and between Lime and Duke
Energy Business Services LLC (“Duke”), dated as of the date hereof.

 

B. Guarantor has agreed to cause the issuance of a Letter of Credit for the
account and on behalf of Lime in an aggregate amount of one million, three
hundred thousand dollars ($1,300,000) under the terms set forth herein.

 

NOW, THEREFORE, in consideration for the foregoing recitals, and for other good
and valuable consideration, had and received, the parties agree as follows:

 

1.                                      Letters of Credit.  Guarantor hereby
agrees to cause the issuance of a Letter of Credit for the benefit of Duke at
Lime’s request, up to an aggregate amount of one million, three hundred thousand
dollars ($1,300,000).  It is expected that only one Letter of Credit will be
issued for the benefit of Lime in connection with this Agreement.

 

2.                                      Termination of Guarantor’s Obligation. 
Guarantor will have no obligation to cause the issuance of or leave in place the
Letter of Credit on and after December 31, 2019 (the “Termination Date”).

 

3.                                      Indemnification Obligation.  Lime hereby
agrees to indemnify the Guarantor for any liability in connection with any
payment or disbursement made under any Letter of Credit (the “Letter of Credit
Liability”).  Lime hereby agrees that the entire amount of any Letter of Credit
Liability incurred by Guarantor shall be payable within ten (10) business days
of Lime’s receipt of Guarantor’s written demand.

 

4.                                      Letter of Credit Expenses.  Lime agrees
to reimburse the Guarantor for all fees and out-of-pocket expenses incurred by
Guarantor with respect to each Letter of Credit (including, without limitation,
all fees associated with the procurement of, amendment to, drawing under,
banker’s acceptance pursuant to, or transfer of a Letter of Credit) (the “Letter
of Credit Expenses”) within ten (10) business days of Lime’s receipt of
Guarantor’s written demand following the Guarantor’s payment of the Letter of
Credit Expenses.

 

5.                                      Guarantor’s Fees.  For the outstanding
Letter of Credit, Lime agrees that it will pay to the Guarantor, a fee in the
form of a five-year warrant to purchase up to 50,000 shares of Lime

 

--------------------------------------------------------------------------------


 

common stock, par value $0.0001 per share, exercisable at the closing bid
price per share on the NASDAQ Stock Market on the date of issuance (the
“Warrant”). The form of Warrant to be granted by Lime to Guarantor is affixed
hereto as Exhibit A. The Warrant shall be issued by the Company between August
11 and August 13, 2014. The Warrant shall be issued by the Company not fewer
than three nor more than five days after the Company has filed its Form 8-K with
the Securities and Exchange Commission disclosing its entry into an extended
contract with Duke Energy Business Services  In addition, Lime agrees to pay to
the Guarantor simple interest at the rate of six percent (6%) per annum on the
aggregate amount of the Letter of Credit.  Interest shall be calculated on the
basis of actual days elapsed and a year of three hundred sixty (360) days and be
paid quarterly commencing on the first day of the first calendar quarter after
the date hereof.  For the avoidance of doubt, interest shall not be compounding.

 

6.                                      Entire Agreement.  This Agreement
constitutes the entire agreement between the parties and supersedes any prior
understandings, agreements, or representations by or between the parties,
written or oral, that may have related in any way to the subject matter hereof.

 

7.                                      Succession and Assignment.  This
Agreement shall be binding upon and inure to the benefit of the parties named
herein and their respective successors and permitted assigns.  No party may
assign this Agreement or any of such party’s rights, interests, or obligations
hereunder without the prior written approval of the other parties.

 

8.                                      Independent Counsel.  Guarantor confirms
that he has consulted with separate legal counsel or has determined of his free
will not to obtain such separate representation.  Guarantor acknowledges that
legal counsel for the Company has not represented Guarantor in connection with
this Agreement, the Warrant, or the transactions contemplated hereby or thereby.

 

9.                                      Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which together will constitute one and the same instrument.  It is
the express intent of the parties to be bound by the exchange of signatures on
this Agreement via telecopy or electronic mail, which the parties agree shall
constitute a writing for all legal purposes.

 

10.                               Notices.  All notices or other communications
required or permitted hereunder shall be in writing and shall be deemed given or
delivered when (i) delivered personally, (ii) one (1) business day after being
sent by facsimile to the number below or (iii) one (1) business day after being
sent by private overnight courier addressed as follows:

 

If to the Guarantor:

 

Richard P. Kiphart

c/o William Blair & Company

222 West Adams Street

Chicago, Illinois 60606

Fax No.: (312) 368-9418

 

If to Lime:

 

Lime Energy Co.

16810 Kenton Drive
Suite 240
Huntersville, North Carolina 28078

 

--------------------------------------------------------------------------------


 

Fax No.: 732-791-5376

Attention:  Mary Colleen Brennan

 

Any party may give any notice, request, demand, claim, or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication given in that manner shall be
deemed to have been duly given unless and until it actually is delivered to the
individual for whom it is intended.  Any party may change the address to which
notices, requests, demands, claims, and other communications hereunder are to be
delivered by giving the other parties notice in the manner herein set forth.

 

11.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the domestic laws of the State of
Delaware, without giving effect to any choice of law or conflict of law
provision or rule that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

 

12.                               Waiver of Trial by Jury.  THE PARTIES HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT AND THE TRANSACTION
DOCUMENTS, INCLUDING TO ENFORCE OR DEFEND ANY RIGHTS HEREUNDER, AND AGREES THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.

 

13.                               Amendments and Waivers.  No amendment of any
provision of this Agreement shall be valid unless the same shall be in writing
and signed by all of the parties.  No waiver by any party of any default or
breach hereunder, whether intentional or not, shall be deemed to extend to any
prior or subsequent default or breach of covenant hereunder or affect in any way
any rights arising by virtue of any prior or subsequent occurrence of such kind.

 

14.                               Severability.  Any term or provision of this
Agreement that is invalid or unenforceable in any situation in any jurisdiction
shall not affect the validity or enforceability of the remaining terms and
provisions hereof or the validity or enforceability of the invalid or
unenforceable term or provision in any other situation or in any other
jurisdiction.  If a court of competent jurisdiction declares that any term or
provision hereof is invalid or unenforceable, the parties agree that the court
making the determination of invalidity or unenforceability shall have the power
to reduce the scope, duration, or area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, and this Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment may be appealed.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

Lime Energy Co.

 

 

 

 

 

By:

/s/ Mary Colleen Brennan

 

 

Name:

Mary Colleen Brennan

 

 

Title:

Chief Financial Officer

 

 

 

 

 

/s/ Richard P. Kiphart

 

Richard P. Kiphart

 

Lime Letter of Credit Agreement

- Signature Page -

 

--------------------------------------------------------------------------------